Citation Nr: 1308251	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-42 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a left knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989 and from January 1990 to May 1997, including service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, and has exhibited objective indications of a qualifying chronic disability manifested by right knee pain that is compensably disabling. 


CONCLUSION OF LAW

Service connection for a disorder manifested by right knee pain as a qualifying chronic disability is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a right knee disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that he is entitled to service connection for a right knee disability as a manifestation of an undiagnosed illness.  In statements in support of the claim the Veteran has reported onset of chronic knee pain while serving in the Persian Gulf during the Persian Gulf War.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.317 (2012).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the Veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board finds that service connection is warranted for a right knee disability manifested by pain.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as pain in the right knee. See Barr, 21 Vet. App. 303.  Here, the Veteran credibly reports in correspondence of record that his right knee pain first manifested during service, and the competent medical evidence also shows that the Veteran has right knee symptoms that could not be attributable to a known clinical diagnosis. 

The service treatment records documented complaints of knee pain in May 1993 and July 1994, which the Veteran attributed to his service in the Persian Gulf War. In a Report of Medical History in July 1994, the Veteran reported swollen or painful joints.  The examiner diagnosed post-Desert Storm Syndrome manifested by symptoms including fatigue, arthralgias and myalgias.  In March 1996, the Veteran complained of knee pain and there were objective findings of tenderness of the patella on examination.   

In a statement in June 1995, the Veteran's Commanding Officer reported that the Veteran was suffering from maladies, to include joint pain, stemming from his service in the Gulf War, which had greatly diminished his physical capacities.  

On VA Gulf War Syndrome examination in June 1995, the Veteran complained of persistent bilateral knee pain with onset in June 1992.  While the examiner determined that the Veteran met the criteria for a diagnosis of fibromyalgia, no diagnosis was rendered with regards to the knee complaints.  On VA examination in October 1997 the Veteran reported pain in the knees.  His gait was noted as slightly antalgic, seemingly favoring the knees.  On examination flexion of the knees was to 130 degrees, with no effusion, heat, tenderness or redness.  There was no knee instability.  An electromyography of the legs and bilateral knee x-rays were normal.  The examiner diagnosed muscular aching of the lower extremities, not typical of fibromyalgia.  The examiner indicated that the etiology of the Veteran's complaints was unknown.  On examination in October 2000, the examiner noted minimal crepitus of the knee joints, with no swelling or tenderness.  Joint movements were within normal limits.  

On VA examination in November 2009, the Veteran complained of onset of bilateral chronic knee pain in 1993.  He attributed his knee pain to carrying heavy equipment while stationed in the Persian Gulf.  The Veteran denied any problems prior to service or a history of knee trauma.  He described pain in the patellae, bilaterally, with pain in the right knee greater than the left.  The Veteran also endorsed popping, instability, and swelling.  Reportedly he was treated with NSAIDs following his return from the Persian Gulf and currently he used over-the-counter knee braces.  Range of motion of the knee was from 0 to 130 degrees, with guarding and onset of pain at 30 degrees on the right and 20 degrees on the left.  There was tenderness on palpation and very mild crepitus on the left.  X-rays revealed very mild subchondral sclerosis of both medial and lateral joints.  The examiner diagnosed bilateral knee pain.  The examiner opined that the Veteran's bilateral knee pain was not caused by or the result of military duty, chronic fatigue syndrome, fibromyalgia or myocoplasma infection.  The examiner indicated that he could not attribute the Veteran's complaints of knee pain to service without a history of knee trauma, rather the examiner concluded that the complaints were attributable to normal physiologic processes.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disability as a manifestation of an undiagnosed illness is warranted.  In reaching this conclusion, the Board notes that the Veteran is competent to report that he suffered from knee pain and swelling since service and his accounts are credible.  The evidence shows that the Veteran currently suffers from chronic knee pain that has not been attributed to any known clinical diagnoses.  The disorder has also been manifest to a degree of at least 10 percent under the analogous provisions of the Diagnostic Codes.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  For these reasons, the Board finds that service connection for chronic undiagnosed illnesses manifested by a right knee disability is warranted.  38 C.F.R. § 3.317.


ORDER

Service connection for a disorder manifested by right knee pain is granted.


REMAND

The Veteran asserts that he is entitled to service connection for a left knee disability, to include as a manifestation of an undiagnosed illness.  

Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, because of the conflicting evidence regarding whether the Veteran's left knee symptoms are attributable to a known clinical diagnosis, and the absence of an opinion if it is attributable to a known clinical diagnosis, the Board finds that an additional VA examination is warranted to address whether the Veteran's left knee disability had onset in service, or is related to any aspect of the Veteran's service, to include an undiagnosed illness for VA purposes.  38 C.F.R. §§ 3.317, 3.159(c)(4) (2012).

The examiner who performed the November 2009 VA examination indicated that the Veteran's left knee symptoms could not be attributable to a known clinical diagnosis and specifically ruled out that the symptom was a manifestation of his service-connected fibromyalgia.  On VA joints examination in June 2010, the Veteran related onset of left knee pain following his service in the Persian Gulf during 1994, with no related injury.  He reported being diagnosed with knee strain at some point.  The Veteran complained of left knee pain, rated as 6/10, as well as swelling, locking, and instability.  Flexion was from 0 to 100 degrees with onset of pain at 40 degrees.  The examiner diagnosed left knee strain.  However, the examiner failed to opine as to the etiology of any left knee disability found on examination, to include left knee strain.  

Finally, as the Veteran apparently receives regular VA care and the most recent outpatient treatment records physically of record or available electronically via Virtual VA are dated in May 2006, see December 2010 Supplemental Statement of the Case, any pertinent VA outpatient treatment records should be physically or electronically associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed disability and the onset, chronicity and/or relationship between his left knee disorder and service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence. 

2.  Obtain, either electronically or physically, all treatment records for treatment received at the VAMC dated since May 2006.  All attempts to obtain these records must be documented in the claims file. 

3.  Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the etiology any left knee complaints.  All necessary tests should be conducted.  

The examiner is asked to provide the following opinions: 

a) State whether the complaints of left knee pain are attributable to any known clinical diagnosis. 

b) If any left knee disability is determined to be attributable to a known clinical diagnosis, is it at least as likely as not that any current left knee disability is related to the Veteran's tours of active duty from January 1985 to January 1989, and from January 1990 to May 1997, including service in the Southwest Asia Theater of operations during the Persian Gulf War?  In offering this opinion, the examiner must acknowledge and discuss the Veteran's competent report of left knee symptoms since service.  

All findings and conclusions should be set forth in a legible report.

4.  Then, readjudicate the claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


